NOTICE OF ALLOWABILITY

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14 and 15 directed to an invention non-elected without traverse (see Election/Restriction Requirement dated June 23, 2020).  Accordingly, claims 14 and 15 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please cancel claim 14 and claim 15.
	14. (Canceled)
	15. (Canceled)	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Maekawa et al. (JP 2010-265396 A) teaches an optical protective film having a base substrate layer comprising a fluorinated polymer resin and an acrylic resins.  Maekawa fails to teach a base layer exhibiting a surface tension of 40-60 dynes/cm; fails to teach a fluorine-based resin having a viscosity of 100-25000 Pa*s; fails to teach a base layer having a stretching ratio in a traverse direction to a longitudinal direction of 1.1:1 to 1.5:1; fails to teach a primer coating layer on a side of a base layer; and fails to teach a primer coating layer comprising polyester, polyurethane, or polyacrylate resins.
Nishiura et al. (WO 2006/016667 A1) teaches an optical polymer film having low Re, low Rth, and low haze properties that is surface treated.  Nishiura fails to teach a base layer comprising a fluorine-based resin and an acrylic resin; fails to teach a weight ratio between a fluorine-based resin and an acrylic resin; fails to teach a fluorine-based resin selected from those recited in claim 1; fails to teach a fluorine-based resin having a viscosity of 100-25000 Pa*s; fails to teach a base layer having a stretching ratio in a traverse direction to a longitudinal direction of 1.1:1 to 1.5:1; fails to teach a primer coating layer on a side of a base layer; and fails to teach a primer coating layer comprising polyester, polyurethane, or polyacrylate resins.
Morita et al. (US 2011/0151229 A1) teaches a fluoro-resin exhibiting transparency and a melt viscosity.  Morita fails to teach a base layer comprising a fluorine-based resin and an acrylic resin; fails to teach a weight ratio between a fluorine-based resin and an acrylic resin; fails to teach a fluorine-based resin selected from those recited in claim 1; fails to teach a base layer exhibiting a surface tension of 40-60 
Zheng et al. (US 2016/0215132 A1) teaches a polymer polarizer protective film comprising a fluoropolymer that can be stretched.  Zheng fails to teach a base layer comprising a fluorine-based resin and an acrylic resin; fails to teach a weight ratio between a fluorine-based resin and an acrylic resin; fails to teach a fluorine-based resin selected from those recited in claim 1; fails to teach a base layer exhibiting a surface tension of 40-60 dynes/cm; fails to teach a fluorine-based resin having a viscosity of 100-25000 Pa*s; fails to teach a primer coating layer on a side of a base layer; and fails to teach a primer coating layer comprising polyester, polyurethane, or polyacrylate resins.
Kwon et al. (US 2015/0362798 A1) teaches a polarizing plate having a coated primer layer.  Kwon fails to teach a base layer comprising a fluorine-based resin and an acrylic resin; fails to teach a weight ratio between a fluorine-based resin and an acrylic resin; fails to teach a fluorine-based resin selected from those recited in claim 1; fails to teach a base layer exhibiting a surface tension of 40-60 dynes/cm; fails to teach a fluorine-based resin having a viscosity of 100-25000 Pa*s; and fails to teach a base layer having a stretching ratio in a traverse direction to a longitudinal direction of 1.1:1 to 1.5:1.
Kim et al. (US 2010/0060827 A1) teaches a liquid crystal display device comprising a backlight unit, a liquid crystal panel, and polarizing plates with protective 
The totality of the claim 1 invention limitations sufficiently distinguishes over the teachings of the closest prior art of record.  Therefore, the prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782